Title: Circular Letter to Members of Congress, 18 July 1803
From: Madison, James
To: Newton, Thomas, Jr.,Mitchell, Nahum,Nicholas, Joseph H.


Sir,
Department of State, Washington, July 18, 1803
The Proclamation by the President, of which a copy is inclosed, will inform you, that in pursuance of his authority to convene Congress on extraordinary occasions, he has appointed Monday the 17th day of October next for the meeting of the Senators and Representatives of the United States. This anticipation of the commencement of the ensuing session is rendered necessary by conventions with the French Republic, involving a cession of Louisiana to the United States; which may require the presence of both Houses, and of which conventions the ratifications are to be exchanged within six months computed from the 30th of April last. The shortness of the period therefore, to which the necessary proceedings will be limited, with the very great importance of the subject to the interest of the United States, claim from every member the most punctual attendance; and I am charged by the President to urge these considerations on your patriotism, and your sense of duty. Assuring myself that they will have all the effect which he justly expects from them. I remain, Sir, With the highest respect, Your most obedient Servant,
James Madison
 

   
   Printed circular, seven copies (MHi: Adams Papers; InU; LNT; ICHi; CtY; MBU: Paul C. Richards Collection; MnHi: Allyn Kellogg Ford Collection); letterbook copy (DNA: RG 59, DL, vol. 14). All copies signed by JM. Two copies include cover sheets addressed to Thomas Newton, Jr. (ICHi), and Nahum Mitchell (MBU). Another copy of this document, addressed to Joseph H. Nicholas, was offered for sale in the American Art Association/Anderson Catalogue No. 3913 (6 May 1931), item 32.



   
   The enclosure is Jefferson’s proclamation of 16 July 1803 (MHi: Adams Papers; printed in the National Intelligencer, 18 July 1803).


